      Case 2:19-cv-00350-SMJ      ECF No. 39     filed 10/26/20   PageID.2557 Page 1 of 4




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                    Oct 26, 2020
                                                                         SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ALLIANCE FOR THE WILD                        No. 2:19-cv-00350-SMJ
5    ROCKIES,
                                                  ORDER CONFIRMING IN-
6                               Plaintiff,        PERSON HEARING AND NOTICE
                                                  RE: COVID-19 PRECAUTIONS
7                 v.

8    UNITED STATES FOREST
     SERVICE, VICKI CHRISTIANSEN,
9    Chief of the Forest Service, KRISTIN
     BAIL, Forest Supervisor for the
10   Okanogan-Wenatchee National Forest
     Service, GLENN CASAMASS,
11   Regional Forester for Region 6 for the
     U.S. Forest Service, and UNITED
12   STATES FISH AND WILDLIFE
     SERVICE,
13
                                Defendants.
14
           At the onset of the COVID-19 pandemic, the Court struck many in-person
15
     appearances to protect the health and safety of the Defendant, counsel, law
16
     enforcement, Court staff, and the public. But under General Order No. 20-101-11,
17
     all Courthouses in the District have reopened to the public, and the Court will
18
     therefore conduct in-person hearings. Despite reopening, the Court recognizes the
19
     substantial risk COVID-19 still poses, so the Court will institute several precautions
20
     to ensure the health and safety of all participants.

     ORDER CONFIRMING IN-PERSON HEARING AND NOTICE RE COVID-19
     PRECAUTIONS – 1
      Case 2:19-cv-00350-SMJ   ECF No. 39      filed 10/26/20   PageID.2558 Page 2 of 4




1         Accordingly, IT IS HEREBY ORDERED:

2         1.    Plaintiff’s Motion for Summary Judgment hearing in this matter

3               will remain SET for November 10, 2020 in Spokane Courtroom 755.

4               The hearing time is RESET from 10:30 A.M. to 9:00 A.M. See ECF

5               No. 19. All parties shall make the necessary arrangements to appear in

6               person, including for the appearance of any witnesses whose

7               testimony they wish to present.

8         2.    For the hearing:

9               A.    All parties shall abide by social distancing requirements,

10                    including defense counsel and their clients, at all times when

11                    inside the courthouse.

12              B.    All counsel and others addressing the Court will do so from

13                    counsel table, rather than from the podium. Only two people

14                    will be permitted per counsel table.

15              C.    All persons shall wear a face covering while inside the

16                    courthouse.

17                   i.     Counsel or witnesses addressing the Court will be

18                          permitted to remove their mask only during the time

19                          when they are speaking.

20


     ORDER CONFIRMING IN-PERSON HEARING AND NOTICE RE COVID-19
     PRECAUTIONS – 2
          Case 2:19-cv-00350-SMJ    ECF No. 39   filed 10/26/20   PageID.2559 Page 3 of 4




1                         ii.    Parties and witnesses reporting for in person hearings

2                                without a mask will be provided a mask by the Court

3                                Security Officer at the courthouse entrance.

4                        iii.    Family members and other gallery members reporting

5                                without a face covering will not be permitted to enter the

6                                courthouse and will be redirected to call the public

7                                telephone conference line. A public telephone conference

8                                line for this hearing will be made to the public. Hearing

9                                content provided via videoconference access MUST

10                               NOT be recorded or rebroadcast. Non-parties may call

11                               the Court’s public conference line at 1-888-808-6929;

12                               Access code 3648461 (no security code required), five

13                               minutes before the scheduled conference time.

14                  D.     To carry out proper social distancing measures, the Court will

15                         limit public seating. Access will be first come/first served.

16                         Based on limited seating, plan accordingly. A public

17                         teleconference line will be made available for all hearings.

18   //

19   //

20   //


     ORDER CONFIRMING IN-PERSON HEARING AND NOTICE RE COVID-19
     PRECAUTIONS – 3
      Case 2:19-cv-00350-SMJ       ECF No. 39    filed 10/26/20   PageID.2560 Page 4 of 4




1          Any person experiencing symptoms of COVID-19, or who has been in

2    contact with a person known or suspected of contracting COVID-19, shall contact

3    Court staff to allow the hearing to be reset. There is no obligation to disclose private

4    health or personal information, but the Court asks the parties to weigh the health

5    and safety of all participants.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8

9          DATED this 26th day of October 2020.

10
                         __________________________
11                       SALVADOR MENDOZA, JR.
                         United States District Judge
12

13

14

15

16

17

18

19

20


     ORDER CONFIRMING IN-PERSON HEARING AND NOTICE RE COVID-19
     PRECAUTIONS – 4
